          Case 2:19-cv-02069-GMN-VCF Document 20 Filed 06/16/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   MITCHELL HARPER,                                      Case No.: 2:19-cv-02069-GMN-VCF
12          Plaintiff(s),                                                 Order
13   v.                                                              [Docket No. 19]
14   NEVADA PROPERTY 1, LLC,
15          Defendant(s).
16         Pending before the Court is a stipulation to continue the deadline to submit ENE
17 statements. Docket No. 19. By extension, the Court assumes the parties also want to continue the
18 ENE itself. For good cause shown, the stipulation is GRANTED and the ENE is VACATED.
19 No later than June 23, 2020, the parties must file a stipulation with five alternative dates for the
20 ENE on which all required participants are available. See Docket No. 11 at 1 n.1.
21         IT IS SO ORDERED.
22         Dated: June 16, 2020
23                                                              ______________________________
                                                                Nancy J. Koppe
24                                                              United States Magistrate Judge
25
26
27
28

                                                    1
